DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/JP2019/036341 filed September 17, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada (JP 2016/210356)

claim 1, Osada teaches a wiring member (figure 1), comprising: a wiring body including a sheet-like member  (20) and a wire-like transmission member (30) fixed on the sheet-like member (20); and a shape maintaining member (10) formed into a sheet-like shape (figure 1) having higher stiffness (foam sheet (20) strength will become low and it becomes easy to break, the strength holding sheet (10) is a resin having necessary strength for holding the wire harness, page 6 paragraphs [2-3]) than the sheet-like member (20) and covering at least one side of the wiring body (30) along a front-back direction (bottom to top direction of figure 1) of the wiring body (30) to maintain a shape of the wiring body (30).  

In regards to claim 2, Osada teaches the wiring member according to claim 1, comprising a one-side covering part (the side of (10) that touches the wire harness (30)) where the shape maintaining member (10) covers the wire- like transmission member (30) only from a side opposite to the sheet-like member (20).  

In regards to claim 3, Osada teaches the wiring member according to claim 2, wherein the shape maintaining member (10) and the sheet-like member (10) are fixed by a contact area (area in which the the sheets (10 and 20) are joined) direct fixation on a lateral side of the wire-like transmission member (30) in the one-side covering part (figure 1).   

In regards to claim 4, Osada teaches the wiring member according to claim 1, comprising a both-side covering part (groove in top layer, figure below)  where the shape maintaining member covers both sides (top portion and side potion, figure below) of the wiring body (shown in the figure below) along a front-back direction (top to bottom direction) of the wiring body.  

    PNG
    media_image1.png
    257
    487
    media_image1.png
    Greyscale



In regards to claim 5, Osada teaches the wiring member according to claim 1, wherein the shape maintaining member (10) is provided continuously along a longitudinal direction of the wiring body (30) to be able to maintain a whole shape of the wiring body (30, figure 1).  


In regards to claim 6, Osada teaches the wiring member according to claim 1, wherein the shape maintaining member (10) is provided so that the wiring member (30) can (is capable of) be(ing) folded at an intermediate portion (since it is flexible; flexibility, page 6, 2nd paragraph).  

In regards to claim 7, Osada teaches a wiring member, comprising: a wiring body (figure 1) including a sheet-like member (20) and a wire-like transmission member (30)  fixed on the sheet-like member (20, figure3); and a shape maintaining member (10) formed into a sheet-like shape having higher stiffness than the sheet-like member (foam sheet (20) strength will become low and it becomes easy to break, the strength holding sheet (10) is a resin having necessary strength for holding the wire 

In regards to claim 8, Osada teaches the wiring member according to claim 1, wherein the sheet-like member (20) is made up of a plurality of base materials (made of a foam mixed with PP) connected (mixed, page 6, paragraph 4) along a longitudinal direction of the wire-like transmission member (30).  

In regards to claim 9, Osada teaches the wiring member according to claim 6, wherein the wiring member is capable of being provided so that a suction pad is able (the term able is considered to be a part of a process and does not hold any weight in a product claim since it is not a part of the structure being claimed) to be applied to a position where the shape maintaining member (10) is exposed when the wiring member (30) is folded at the intermediate portion (the strength maintaining member (10) is flexible and capable of being folded at any point).  

In regards to claim 10, Osada teaches the wiring member according to claim 1, wherein the sheet-like member and the shape maintaining member (10, 30) are fixed to each other via an adhesive agent (adhesive tape (50)).  

In regards to claim 11, Osada teaches the wiring member according to claim 1, wherein the sheet-like member and the shape maintaining member (10, 20) are fixed to each other by a contact area direct fixation (figure 3, the area in which the sheets are joined). 

Conclusion
Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.